On the Merits.
His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
1 This appeal involves only a matter of costs. The trial Judge allowed $25,00, being $28.00 to which mover (ap.pellee) was entitled, less $3.00 due to respondent (appellant).
It is possible that appellant was actually entitled to an additional credit for some testimony which was overlooked; but if so, the amount ($1.00) is too inconsiderable to warrant an amendment and the taxing of the costs of appeal to appellee. De minimus non curate lex.
Opinion and decree, February 25th, 1914,
Rehearing refused, March 23, 1914.
■ The main point at issue (but for whieh this appeal would doubtless not have been taken) is whether or not the Clerk of this Court was entitled to charge two-fees for two appeals taken by separate motions and from separate judgment, though in the same proceedings; and we have not the slightest hesitation in holding that the Clerk was entitled to make the charges which he did.
Judgment affirmed.